Citation Nr: 1820770	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-31 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to December 30, 2013.  


REPRESENTATION

Veteran represented by:	Kimberly Harris, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously remanded by the Board in September 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received November 2013.  However, in December 2016, the Veteran's representative submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.
 
 
FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that, prior to December 30, 2013, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, prior to December 30, 2013 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - TDIU

The Veteran seeks entitlement to a TDIU prior to December 30, 2013.  The Veteran's claim for entitlement to a TDIU was received on May 4, 2010.  See, VA From 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received May 2010.  Under the governing law, a claim for entitlement to a TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Therefore, an effective date of a TDIU claim may be awarded during the one-year period prior to receipt of the claim if it is factually ascertainable that an increase in disability had occurred during that one-year period.  Otherwise, the effective date will be the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (2).  In the case, because the Veteran's claim for entitlement to a TDIU was received on May 4, 2010, an effective date for the grant of a TDIU may be assigned during the period from May 5, 2009, through May 3, 2010, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the effective date will be May 4, 2010, or the date entitlement arose, whichever is later.  

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends that prior to December 30, 2013 his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  From May 4, 2010, the Veteran was service connected for discoid lupus erythematosus, rated as 60 percent disabling; diabetes mellitus with erectile dysfunction, hypertension and bilateral cataracts, rated as 20 percent disabling; right peripheral vascular disease, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling, and; bilateral hearing loss, rated as noncompensable.  From May 4, 2010, the Veteran's combined rating for his service-connected disabilities was 80 percent.  Therefore, the Veteran met the percentage requirements set forth in 38 C.F.R. § 4.16 (a) for the relevant period on appeal.  

The Veteran indicated on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received May 2010, that he has a high school diploma with no additional education or training.  He further indicated that he last worked in February 2007 as a plant superintendent due to his service-connected discoid lupus disability, service-connected neuropathy and his nonservice-connected double lung transplant.  

In a VA Form 21-4138, Statement in Support of Claim, received May 2012, the Veteran stated that he could not return to work, and thus was terminated, due to his nonservice-connected broken right leg.

The Veteran's Social Security Administration (SSA) records, dated September 2007, reflect that he claimed SSA disability benefits based on nonservice-connected disabilities, to include COPD.  The Veteran's SSA records contain a disability certification from the Georgia Department of Community Health that stated due to his advanced stage COPD the Veteran was advised not to return to work.  The Veteran's SSA records also contain information relating to his work history.  The Veteran indicated that he was supervisor in the plywood industry for twenty years and a superintendant in the plywood industry for another year.  Additionally, the Veteran was a jailer for 3 years and set up conference centers for eight years.    

The Veteran was provided a VA examination in June 2009 related to his bilateral tinnitus and bilateral hearing loss.  The VA examiner opined that the effect of the Veteran's condition on his usual occupation would be moderate.  

The Veteran was provided a VA examination related to his service-connected diabetes mellitus in August 2009.  The Veteran did not report any episodes of diabetic ketoacidosis or hypoglycemia requiring hospitalization.  The Veteran described progressive loss of strength in his arms and tingling in his legs.  The Veteran treated his diabetes through diet and insulin.  The Veteran stated he had an eye problem that required glasses.  The VA examiner opined that the effect of the Veteran's diabetes on his usual occupation was that he has limited ambulation.  

The Veteran was provided a VA examination related to his cataracts in July 2010.  The Veteran reported pain, distorted vision, redness, floater(s), sensitivity to light and blurred vision.  Upon examination, the VA examiner stated that the Veteran's vision is normal.  The VA examiner further stated that the Veteran's cataracts are at least as likely as not due to his service-connected diabetes.  The VA examiner opined that the Veteran's cataracts would not affect his occupation or daily activity.    

The Veteran was provided a VA examination relating to his mild right peripheral vascular disease and discoid lupus in July 2010.  The Veteran reported symptoms of itching, red rash and blisters.  Upon examination, the VA examiner stated that the Veteran is able to hear normal conversation across the examining room.  The Veteran's skin was clear of rashes and lesions.  The VA examiner diagnosed the Veteran with the service-connected disabilities of hypertension, mild right peripheral vascular disease, diabetes mellitus, erectile dysfunction and discoid lupus erythematosus.  The VA examiner opined that the Veteran's diagnosed disabilities would not cause any functional impairment relating to his ability to perform physical and sedentary activities of daily living and that the effect of his service-connected disabilities would not affect the Veteran's usual occupation..    

In January 2011, VA received a letter from the Veteran's private physician, Dr. W. C.  Dr. W. C. stated that he has been the Veteran's primary care provide since August 2010.  Dr. W. C. further stated that the Veteran is diagnosed with discoid lupus erythematosus, diabetes mellitus type II, neuropathy of lower and upper extremities, hypertension and that the Veteran has undergone a double lung transplant.  Dr. W. C. opined that the Veteran is unable to resume any type of gainful employment due to his physical impairments.  

VA received a letter from the Veteran in January 2012 noting the reasons he has been unable to work.  The Veteran stated he was unable to return to work after his double lung transplant in 2008 because he was physically unable to perform any type of employment.  He further stated that he is required to return to the hospital for regular check-ups due to his lung condition, skin cancer, biopsy for breast cancer, various periodic medical tests and to see his diabetic doctor.  

After thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities, prior to December 30, 2013.  Rather, it shows that he would have been able to secure and follow a substantially gainful occupation that did not involve strenuous activity. 

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities had an impact on his occupational functioning.  The record shows that the Veteran's movement was limited due to his service-connected disabilities.  Nevertheless, the medical evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the July 2010 VA examiner opined that the Veteran's cataracts do not impact his ability to work.  The July 2010 VA examiner further opined that the Veteran's service-connected disabilities would not affect his ability to perform physical or sedentary activities of daily living and that the effect of his service-connected disabilities would not affect the Veteran's usual occupation.  The Board affords great weight to the examiners' opinions in this regard, as they are based on an in-person examination of the Veteran and the examiners' expertise as medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 44, 448-9 (2000).   

The Board gives relatively less probative weight to the opinion of record indicating that, prior to December 30, 2013 the Veteran was unable to work.  Specifically, Dr. W. C. stated that the Veteran's discoid lupus erythematosus, diabetes mellitus type II, neuropathy of lower and upper extremities, hypertension and the Veteran's double lung transplant would prevent the Veteran from maintaining gainful employment.  However, prior to December 30, 2013 the Veteran was not service-connected for neuropathy of the lower and upper extremities or for his double lung transplant.  The Veteran's nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU prior to December 30, 2013.  Therefore, the opinion is due relatively less probative weight. 

Accordingly, the most probative evidence of record shows that the Veteran was limited to non-heavy physical labor due to his service-connected disabilities, prior to December 30, 2013.  However, it was not shown that his service-connected disabilities rendered him unable to maintain other substantially gainful employment prior to December 30, 2013.  For example, the Veteran did not have any service- connected disabilities that have been shown to limit his ability to sit, use his upper extremities, or see prior to December 30, 2013.  The Board acknowledges that the Veteran's nonservice-connected disabilities may have further limited his functioning such that he was unable to secure or follow a substantially gainful occupation, but his nonservice-connected disabilities are not for consideration in determining whether he was entitled to a TDIU prior to December 30, 2013.  See 38 C.F.R. § 4.16.  The Board concludes that, prior to December 30, 2013, the Veteran was able to perform essentially a full range of work despite his service-connected disabilities; the Veteran was not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.   

In determining whether the Veteran was entitled to a TDIU, prior to December 30, 2013, the Board has also considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran indicated that he has a high school education.  The Board finds that the Veteran's education was not inconsistent with an ability to perform non-heavy physical labor such as inspection or clerical work or to complete a full work schedule on an ongoing basis due to his service-connected disabilities, prior to December 30, 2013.  The Board finds that although the Veteran may no longer be able to perform his past work and has not worked in many years, his work history would not have prevented him from transitioning to a non-heavy physical labor occupation, or from securing or following such position.  

The Board also considered the Veteran's lay statements that his service-connected disabilities prevented him from securing or following substantially gainful employment.  The Veteran's assertions that he is required to regularly visit his diabetes doctor and that he has a restricted diet is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are not demonstrative of a finding that the Veteran was unable to secure or follow a substantially gainful occupation with the restrictions described above.  

The Board also finds the Veteran generally credible in his belief that he was unable to secure or follow a substantially gainful occupation prior to December 30, 2013.  However, the Board finds that the Veteran's opinion that he was unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to occupations not involving heavy physical labor.   

The Board further considered the fact that the Veteran has been found disabled for SSA purposes.  The Board initially notes that VA is not bound by SSA's determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board observes that the legal criteria for entitlement to SSA disability benefits are similar to those for entitlement to a TDIU.  Compare 20 C.F.R. § 416.905 with 38 C.F.R. § 4.16.  However, as discussed above, the Veteran's SSA records reflect consideration of the Veteran's nonservice-connected disabilities, including COPD.  As the Veteran's nonservice-connected disabilities are not for consideration in determining entitlement to a TDIU the Board finds the fact that the Veteran has been found disabled for SSA purposes to be unpersuasive as to the Veteran's entitlement to a TDIU.  

As such, the probative evidence of record does not show that, prior to December 30, 2013, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran was limited to non-heavy physical labor occupations.  He has a high school education and a history of working in supervisory positions.  The Veteran's education and occupational experience did not further limit his ability to secure and follow a substantially gainful non-heavy physical labor occupation.  Therefore, the preponderance of the evidence is against entitlement to a TIDU prior to December 30, 2013, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability, prior to December 30, 2013, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


